DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The applicant submitted a response to the election mailed December 17, 2021. The examiner understood that the species restriction on the basis of two species based on methods does not adequately cover the instant invention. Therefore, that rejection is withdrawn. However, the examiner then developed the species restriction based on the two disclosed species that were identified by the applicant in their response, Species 1: Figs 1-4 and Species 2: Figs 5-8.
During a telephone conversation with Steven Rocci on 2/16/22 a provisional election was made of Species 2 to prosecute the invention related to claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains “in those p011ions…” in section (e)(ii). The examiner has understood this to be a typo and should be “portions”  
Claim 1 contains “monitoringthe…” in section (e)(iv). The examiner has understood this to be a typo and should be “monitoring the.”
Claim 1 contains “nom1al…resumed(deflation” in section (e)(v). The examiner has understood this to be a typo and should be “normal…resumed deflation.”
Claim 1 contains “inflationand” in section (e)(vi). The examiner has understood this to be a typo and should be “inflation and.”
There are numerous typos throughout the claims, and the examiner has just noted what was seen in claim 1; however, the claims need to be reviewed for typos and grammatical errors as that would be too exhaustive of a list to detail each individually.
`Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tweed (US 2005/0148885 A1) in view of Frankenreiter (US 5,404,879 A).
Regarding claim 1, Tweed discloses a vital sign measuring device (VSMD) comprising (e.g. Fig 1:10): 
a. a finger cuff comprising innermost and outermost concentric annular walls having an air chamber therebetween so as to define an air inflatable bladder having a cavity for receiving a portion of a finger (e.g. Fig 1/2; [0043]-[0044]); the outermost wall being substantially inflexible (e.g. Fig 2:16; [0043]); the innermost wall being expandable radially inward when the air chamber is pressurized and having a substantially continuous, smooth exterior surface that substantially fully contacts and 52/72 [0046]-[0048]);
b. a pump in pneumatic communication with the air chamber for inflating the bladder (e.g. [0017]; [0095]; Fig 12:452/458); 
c. a relief valve in pneumatic communication with the air chamber for deflating the bladder (e.g. [0095]; Fig 12:456/464/466); 
d. a pressure sensor for providing data indicative of the pressure in the air chamber (e.g. [0064]); 
e. a control system for receiving the data from the pressure sensor and for controlling the operation of the pump and the relief valve (e.g. Fig 1:12; [0014]; [0018]; [0061]; [0063]-[0064]), and comprising a microprocessor and program instructions stored in the memory for: 
i. monitoring the pressure in the air chamber  (e.g. [0064] the control module has a pressure sensor associated with the air supplied to each chamber); and vi. calculating an indication of blood pressure based on the inflation and deflation pressures (e.g. [0014]; [0016]). 
Tweed is silent regarding explicitly detailing the steps of 
ii. inflating the bladder to a predetermined pressure sufficient to substantially fully stop the flow of blood in those portions of arteries of the finger inside the cavity; 
iii. stopping bladder inflation when the predetermined pressure has been reached (inflation pressure) and thereafter controllably deflating the bladder;

 v. detecting when normal flow has resumed via the pressure oscillations, and the pressure at which normal blood flow resumed (deflation pressure).
The examiner has understood that steps ii to v are a standard way of measuring blood pressure and is therefore inherently required in order to accurately measure blood pressure with a pump and cuff system. However, in the event that the applicant doesn’t agree that this is a standard/inherent way of measuring blood pressure utilizing a pump and cuff system. The examiner has utilized another prior art to show how routine this is in the art.
Furthermore, Frankenreiter discloses a method and apparatus for automatic non-invasive monitoring or a patient’s blood pressure the steps including: ii. inflating the bladder to a predetermined pressure sufficient to substantially fully stop the flow of blood in those portions of arteries of the finger inside the cavity  (e.g. col 10 lines 28-32); iii. stopping bladder inflation when the predetermined pressure has been reached (inflation pressure) and thereafter controllably deflating the bladder  (e.g. col 10 lines 28-39); iv. Detecting resumption of blood flow in the arteries by monitoring the pressure data and detecting oscillations therein  (e.g. col 10 lines 28-39); v. detecting when normal flow has resumed via the pressure oscillations, and the pressure at which normal blood flow resumed (deflation pressure) (e.g. col 10 lines 28-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Tweed to incorporate the teachings of Frankenreiter to explicitly state the steps of measuring a blood pressure the steps 
Regarding claim 2, modified Tweed discloses wherein the program instructions further comprise instructions for determining pulse rate via the detected pressure oscillations (e.g. Tweed: [0088]; [0101]-[0102]).
Regarding claim 4, modified Tweed discloses wherein there are no electromagnetic radiation (EMR) sensors employed to provide the indication of blood pressure and no EMR data is employed to calculate the indication of blood pressure (e.g. Tweed: [0011]; [0013]-[0014] the prior art Tweed does not disclose the use of any EMR sensors or data in the calculation and indication of blood pressure). 
Regarding claim 6, modified Tweed discloses wherein the blood pressure indication is calculated based on solely the pressure data from the pressure sensor (e.g. Tweed:  [0014]; [0050]).
Regarding claim 7, modified Tweed discloses further comprising an integral display for providing a visual indication of blood pressure (e.g. Tweed: Fig 11:416
Regarding claim 12, modified Tweed discloses further comprising program instructions for calculating indications of health and wellness of a user based upon average values and standard deviations of measured vital signs over time (e.g. [0011]-[0012]; [0083]), and displaying the indications on a display thereof, the health and wellness indications comprising a base line state of health and wellness, stress level and blood flow (e.g. Tweed: [0041]; [0049]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tweed in view of Frankenreiter as applied to claim 1 above, and further in view of Nakazawa (US 2017/0238816 A1).
Regarding claim 3, modified Tweed is silent regarding further comprising program instructions for generating a heart rate power spectrum from the pressure oscillations, convolving the power spectrum, and applying a fixed ratio method to provide an indication of systolic and diastolic blood pressure.
However, Nakazawa discloses a blood pressure measurement method and device further comprising program instructions for generating a heart rate power spectrum from the pressure oscillations, convolving the power spectrum, and applying a fixed ratio method to provide an indication of systolic and diastolic blood pressure (e.g. [0099]-[0100]; [0107] Fig 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Tweed to incorporate the teachings of Nakazawa further comprising program instructions for generating a heart rate power spectrum from the pressure oscillations, convolving the power spectrum, and applying a .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tweed in view of Frankenreiter as applied to claim 1 above, and further in view of Tran (US 2007/0265533 A1).
Regarding claim 5, modified Tweed is silent regarding further comprising a diaphragm disposed in a portion of the VSMD suitable for application against a chest of a user and adapted to detect heartbeats, the output thereof being digitized, and further comprising program instructions for processing the digitized heartbeat data and for providing data indicative of heartbeats.
However, Tran discloses a cuffless blood pressure monitoring appliance further comprising a diaphragm disposed in a portion of the VSMD suitable for application against a chest of a user and adapted to detect heartbeats, the output thereof being digitized, and further comprising program instructions for processing the digitized heartbeat data and for providing data indicative of heartbeats (e.g. [0246] a digital stethoscope).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Tweed to incorporate the teachings of Tran further comprising a diaphragm disposed in a portion of the VSMD suitable for application against a chest of a user and adapted to detect heartbeats, the output thereof being digitized, and further comprising program instructions for processing the digitized heartbeat data and for providing data indicative of heartbeats in order to provide the heartbeats in a different format.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tweed in view of Frankenreiter as applied to claim 1 above, and further in view of Kuhn (US 2019/0336077 A1).
Regarding claim 8, newly modified Tweed discloses further comprising a light emitting and light detecting system (PLMS) disposed in the cuff for detecting amounts of light transmitted through and reflected from a portion of a forefinger (e.g. Tweed: [0010]; [0014]; [0051]; Fig 2:94/96). Modified Tweed is silent regarding program instructions for calculating indications of vital signs based on the amounts of detected transmitted and reflected light, the other indications comprising one or more of blood glucose level, respiration rate, saturation of peripheral oxygen, blood flow, total hemoglobin, pleth variability index, methemoglobin, acoustic respiration rate, carboxyhemoglobin, oxygen reserve index, oxygen content, nitric oxide, microvascular blood flow, EEG hematocrit, and total protein.
However, Kuhn discloses a sensing system for health status management with program instructions for calculating indications of vital signs based on the amounts of detected transmitted and reflected light, the other indications comprising one or more of blood glucose level, respiration rate, saturation of peripheral oxygen, blood flow, total hemoglobin, pleth variability index, methemoglobin, acoustic respiration rate, carboxyhemoglobin, oxygen reserve index, oxygen content, nitric oxide, microvascular blood flow, EEG hematocrit, and total protein (e.g. abstract; [0084]; [0087]-[0089]; [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Tweed to incorporate the teachings Kuhn abstract).
Regarding claim 9, newly modified Tweed discloses herein the PLMS comprises a first photodiode system for emitting light in the ranges of 640-680 nm and 920-960 nm (e.g. Kuhn [0092]); and an opposing second photodiode system for: (i) emitting light in the ranges of 300 nm-415 nm, 640 nm-680 nm, and 920-960 nm; and (ii) detecting light in the range of 200 nm-1200 nm that is (a) transmitted through the forefinger by emissions of the first photodiode system and b) reflected from the forefinger as a result of emissions from the second photodiode system (e.g. Kuhn [0084];[0087]-[0089]; [0092]).
Regarding claim 10, newly modified Tweed wherein the first photodiode system emits light at 660 nm and 940 nm, and the second photodiode system emits light at 395 nm, 660 nm and 940 nm (e.g. Kuhn [0084];[0087]-[0089]; [0092])
Regarding claim 11, modified Tweed is silent regarding further comprising program instructions for calculating the indication of total protein based on the amount of detected 660 nm and 940 nm reflected light and calculating the indication of hematocrit based on the detected amount of 660 nm and 940 nm transmitted light. Kuhn [0084];[0087]-[0089]; [0092]). Therefore, it would have been obvious to one of ordinary skill in the art to also calculate an indication of total protein and hematocrit as the system can emit and detect light at the determined amounts.
Regarding claim 15, modified Tweed discloses further comprising a three-axis accelerometer for detecting movement of the VSMD (e.g. Kuhn: [0106]). Modified Tweed is silent regarding program instructions for terminating the respiration rate measurement upon detecting movement. The claims as written do not require the claims to take a respiration rate measurement. Therefore, the latter part of the claim limitations is not required.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tweed in view of Frankenreiter and further in view of Kuhn as applied to claim 1 above, and even further in view of Peeters (US 2016/0157739 A1).
Regarding claim 13, newly modified Tweed is silent regarding further comprising a camera for obtaining images of a portion of the skin of one’s face and program instructions for cropping the images and analyzing temporal motion of cropped images to obtain the indication of one or more of the vital signs.
However, Peeters discloses a device associated for CPR  further comprising a camera for obtaining images of a portion of the skin of one’s face and program instructions for cropping the images and analyzing temporal motion of cropped images to obtain the indication of one or more of the vital signs (e.g. [0029] the system utilizes a camera to gather PPG data in order to determine cardiac pulse
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Tweed to incorporate the teachings of Peeters of further comprising a camera for obtaining images of a portion of the skin of one’s face and program instructions for cropping the images and analyzing temporal motion of cropped images to obtain the indication of one or more of the vital signs for the purpose of adding an additional way to the system to get cardiac data.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tweed in view of Frankenreiter and further in view of Kuhn as applied to claim 1 above, and even further in view of Castellanos (US 2013/0053655 A1).
Regarding claim 14, modified Tweed is silent regarding further comprising program instructions for calculating a vitality score based on the indications of microvascular blood flow and nitric oxide.
However, Castellanos discloses a mobile vascular health evaluation device further comprising program instructions for calculating a vitality score based on the indications of microvascular blood flow and nitric oxide (e.g. [0017]; [0019]-[0021]; Fig 2:211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Tweed to incorporate the teachings of Castellanos of further comprising program instructions for calculating a vitality score based on the indications of microvascular blood flow and nitric oxide for the purpose of utilizing known sensors for getting physiological metrics for an individual that is being monitored.
Claims 16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tweed (US 2005/0148885 A1) in view of Frankenreiter (US 5,404,879 A) and Kuhn.
Regarding claim 16, Tweed discloses a vital sign measuring device (VSMD) comprising (e.g. Fig 1:10): 
a. a finger cuff comprising an annular air chamber defining an inflatable bladder adapted to receive a portion of a finger (e.g. Fig 1/2; [0043]-[0044]); an outermost wall of the bladder being substantially inflexible (e.g. Fig 2:16; [0043]) and an innermost wall being expandable radially inward when the air chamber is pressurized and having a substantially continuous, smooth exterior surface that substantially fully contacts and envelopes and applies pressure to substantially the entire periphery of the portion of the finger placed in the bladder after inflation (e.g. Fig 2:52/72 [0046]-[0048]);
b. a pump for inflating the bladder (e.g. [0017]; [0095]; Fig 12:452/458); 
c. a relief valve for deflating the bladder (e.g. [0095]; Fig 12:456/464/466); 
d. a pressure sensor for providing data indicative of the pressure in the bladder (e.g. [0064]); 
e. a light emitting and light detecting system disposed in the cuff for detecting amounts of light transmitted through and reflected from a foreportion of the finger (e.g. [0010]; [0014]; [0051]; Fig 2:94/96). 
f. a control system for receiving the data from the pressure sensor and the light detector system and for controlling the operation of the pump and the relief valve and the light emitting system (e.g. Fig 1:12; [0014]; [0018]; [0061]; [0063]-[0064]), and comprising a microprocessor and program instructions stored in the memory for: 
the control module has a pressure sensor associated with the air supplied to each chamber); and vi. calculating an indication of blood pressure based on the inflation and deflation pressures (e.g. [0014]; [0016]). Tweed is silent regarding explicitly detailing the steps of 
ii. inflating the bladder to a predetermined pressure sufficient to substantially fully stop the flow of blood in those portions of arteries of the finger inside the cavity; 
iii. stopping bladder inflation when the predetermined pressure has been reached (inflation pressure) and thereafter controllably deflating the bladder;
 iv. detecting resumption of blood flow in the arteries by monitoring the pressure data and detecting oscillations therein;
 v. detecting when normal flow has resumed via the pressure oscillations, and the pressure at which normal blood flow resumed (deflation pressure).
vii. calculating indications of one or more of blood glucose level, respiration rate, saturation of peripheral oxygen, blood flow, total hemoglobin, pleth variability index, methemoglobin, acoustic respiration rate, carboxyhemoglobin, oxygen reserve index, oxygen content, nitric oxide, microvascular blood flow, EEG hematocrit, and total protein based on the amounts of detected transmitted and reflected light.
The examiner has understood that steps ii to v are a standard way of measuring blood pressure and is therefore inherently required in order to accurately measure blood pressure with a pump and cuff system. However, in the event that the applicant doesn’t 
Furthermore, Frankenreiter discloses a method and apparatus for automatic non-invasive monitoring or a patient’s blood pressure the steps including: ii. inflating the bladder to a predetermined pressure sufficient to substantially fully stop the flow of blood in those portions of arteries of the finger inside the cavity  (e.g. col 10 lines 28-32); iii. stopping bladder inflation when the predetermined pressure has been reached (inflation pressure) and thereafter controllably deflating the bladder  (e.g. col 10 lines 28-39); iv. Detecting resumption of blood flow in the arteries by monitoring the pressure data and detecting oscillations therein  (e.g. col 10 lines 28-39); v. detecting when normal flow has resumed via the pressure oscillations, and the pressure at which normal blood flow resumed (deflation pressure) (e.g. col 10 lines 28-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Tweed to incorporate the teachings of Frankenreiter to explicitly state the steps of measuring a blood pressure the steps including: ii. inflating the bladder to a predetermined pressure sufficient to substantially fully stop the flow of blood in those portions of arteries of the finger inside the cavity; iii. stopping bladder inflation when the predetermined pressure has been reached (inflation pressure) and thereafter controllably deflating the bladder; iv. detecting resumption of blood flow in the arteries by monitoring the pressure data and detecting oscillations therein; v. detecting when normal flow has resumed via the pressure oscillations, and the pressure at which normal blood flow resumed (deflation pressure) for the purpose of utilizing a known routine way of measuring blood pressure.
Additionally, Kuhn discloses a sensing system for health status management with program instructions for calculating indications of vital signs based on the amounts of detected transmitted and reflected light, the other indications comprising one or more of blood glucose level, respiration rate, saturation of peripheral oxygen, blood flow, total hemoglobin, pleth variability index, methemoglobin, acoustic respiration rate, carboxyhemoglobin, oxygen reserve index, oxygen content, nitric oxide, microvascular blood flow, EEG hematocrit, and total protein (e.g. abstract; [0084]; [0087]-[0089]; [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Tweed to incorporate the teachings of Kuhn to have program instructions for calculating indications of vital signs based on the amounts of detected transmitted and reflected light, the other indications comprising one or more of blood glucose level, respiration rate, saturation of peripheral oxygen, blood flow, total hemoglobin, pleth variability index, methemoglobin, acoustic respiration rate, carboxyhemoglobin, oxygen reserve index, oxygen content, nitric oxide, microvascular blood flow, EEG hematocrit, and total protein for the purpose of understanding the person’s mood in relation to their physiological data (e.g. Kuhn abstract).
Regarding claim 18, modified Tweed wherein the light emitting and detecting system comprises a first photodiode system for emitting light at 660 nm and 940 nm (e.g. Kuhn [0092]); and an opposing second photodiode system for: (i) emitting light at 660 nm, and 940 nm; and (ii) detecting light in the range of 200 nm-1200 nm (a) transmitted through the forefinger by emissions of the first photodiode system and b) 
Regarding claim 19, modified Tweed discloses wherein there are no electromagnetic radiation (EMR) sensors employed to provide the indication of blood pressure and no EMR data is employed to calculate the indication of blood pressure (e.g. Tweed: [0011]; [0013]-[0014] the prior art Tweed does not disclose the use of any EMR sensors or data in the calculation and indication of blood pressure). 
Regarding claim 21, modified Tweed discloses these claimed limitations from the culminations of claims 16 and 18.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tweed in view of Frankenreiter and Kuhn as applied to claim 1 above, and further in view of Nakazawa (US 2017/0238816 A1).
Regarding claim 17, modified Tweed is silent regarding further comprising program instructions for generating a heart rate power spectrum from the pressure oscillations, convolving the power spectrum, and applying a fixed ratio method to provide an indication of systolic and diastolic blood pressure.
However, Nakazawa discloses a blood pressure measurement method and device further comprising program instructions for generating a heart rate power spectrum from the pressure oscillations, convolving the power spectrum, and applying a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Tweed to incorporate the teachings of Nakazawa further comprising program instructions for generating a heart rate power spectrum from the pressure oscillations, convolving the power spectrum, and applying a fixed ratio method to provide an indication of systolic and diastolic blood pressure for the purpose of utilizing a known way of analyzing and indicating blood pressure.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tweed in view of Frankenreiter and Kuhn as applied to claim 16 above, and further in view of Weiss (US 2011/0282168 A1).
Regarding claim 20, modified Tweed is silent regarding further comprising a digital stethoscope and program instructions for processing an output thereof and providing data indicative of heartbeats.
However, Weiss discloses a health monitoring device and method further comprising a digital stethoscope and program instructions for processing an output thereof and providing data indicative of heartbeats (e.g. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Tweed to incorporate the teachings of Weiss further comprising a digital stethoscope and program instructions for processing an output thereof and providing data indicative of heartbeats for the purpose of translating the information into digital values that can be communicated and stored by a computer device (e.g. Weiss: [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jessandra Hough							February 17, 2022
/J.F.H./Examiner, Art Unit 3792